Title: General Orders, 9 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Totowa Monday October 9th
                        1780.
                     Parole Paramus
                     Countersigns Perth, Pell.
                     Watchword Pracaness.
                  
                  For the day TomorrowBrigadier General GloverColonel WyllysLieutenant Colonel MellenMajor WallbridgeBrigade Major Pettingell
                  Colonel Moylan with his regiment of Cavalry will take post near
                     the little falls and Major Parr with his Corps at the Notch; and both will
                     patrole on the roads towards Newark and Aququakenung.
                  The Marquis de la Fayette will post Major Lee’s corps on his left
                     and take care of the Approaches to his encampment.
                  As the Army is incamped very conveniently for wood the
                     destruction of fences will be without excuse and must be prevented at all
                     events_The officers commanding divisions and brigades are particularly
                     requested to examine the present state of them that they may be the better able to
                     detect and punish the offenders against this order_The General wishes also
                     that all possible care may be taken to prevent injury to the Fruit trees in
                     which he includes the Chestnut, many of which he has seen cut down in order to
                     come at the nuts.
                  The Marechausie will perform the duties of the Camp and Captain
                     Bedkins Corps will furnish orderlies to Head Quarters.
                  The Grand Parade is assigned for the present near the great falls
                     where the guards and Picquets are to parade at five ô clock this afternoon.
                  The Troop to beat at eight ô clock ’till further orders and the
                     Guards to be on the Grand Parade at nine precisely.
               